 
Exhibit 10.97
 
PROMISSORY NOTE
 

$100,000  Orange County, California   May 26, 2011

                                                                                                                                         
FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada
corporation (referred to herein as the “Company”), hereby unconditionally
promises to pay to the order of Greggory Haugen, his endorsees, successors and
assigns (the “Lender”), in lawful money of the United States, at 3320 Fox
Street, Orono, MN 55346 or such other address as the Lender may from time to
time designate, the principal sum of One Hundred Thousand Dollars ($100,000)
together with accrued interest thereon as provided herein..
 
1.              Terms of Repayment and Conversion.
 
a.           Upon the execution and delivery of this Note, the Lender shall
disburse to the Company the sum of $100,000, which is the principal amount, in
accordance with the wire instructions set forth. All amounts of unpaid principal
and accrued interest outstanding under this Note shall mature and become due and
payable in full on the earlier of (i) May 25, 2012 (ii) receipt by the Company
of the proceeds from the sale of securities in an aggregate amount of at least
$2,000,000, or (iii) the closing by the Company of a credit facility for the
benefit of the Company in the amount of at least $2,000,000, subject to any
prior payment required by this Note.  The amounts due hereunder may not be
prepaid in whole or in part at any time and Lender shall be entitled to exercise
the conversion privileges described in the following subparagraph b in whole or
in part in lieu of accepting part or all of any payment tendered hereunder.
 
b.           At any time and from time to time this Note shall be convertible,
in whole or in part, into shares of the Company’s Common Stock (“Conversion
Shares”) at the option of the Lender, by submitting the Notice of Conversion
(Exhibit A).  The Lender shall effect conversions by delivering written notice
to the Company specifying therein the principal amount of this Note to be
converted.  The number of Conversion Shares issuable upon a conversion hereunder
shall be determined by the quotient obtained by dividing (x) the outstanding
principal amount of this Note to be converted plus any accrued but unpaid
interest thereon, by (y) the Conversion Price, where the “Conversion Price”
shall equal $0.20. The Conversion Price shall be appropriately and equitably
adjusted following any stock splits, stock dividends, spin-offs, distributions
and similar events in the same manner as provided under the terms of any warrant
to acquire common stock of the Company now or hereafter issued by the Company to
Lender, or if no such warrant is issued, in accordance with the terms of other
warrants issued by the Company as of the date hereof.  The Conversion Shares
shall be duly and validly issued, fully paid and non-assessable, and not subject
to any restrictions on transfer other than as required by applicable state and
federal securities law.
 
2.              Interest Rate.  This Note shall accrue interest on the unpaid
principal balance from the date of this Note until paid at a rate of ten percent
(10%) per annum, compounded monthly (the “Interest Rate”).  All payments
hereunder are to be applied first to the payment of accrued interest, and the
remaining balance to the payment of principal.
 
 
 

--------------------------------------------------------------------------------

 
3.              Events of Default.  If any of the events of default specified in
this Section shall occur, Lender may, so long as such condition continues,
declare the entire principal and unpaid accrued interest thereon immediately due
and payable, by notice in writing to the Company, and thereupon this Note and
any other obligations of the Company to the Lender, shall become due
immediately, without demand or notice:
 
a.           Default in the payment of the principal or unpaid accrued interest
of this Note when due and payable;
 
b.           Failure to issue Conversion Shares following a conversion
hereunder;
 
c.           Filing of bankruptcy proceedings involving the Company;
 
d.           Default by the Company under any loan or other credit facility
secured by all or substantially all of the assets of the Company; or
 
e.           Any demand for payment by Lender under the terms of any guaranty by
Lender of obligations of the Company.
 
4.              Notice of Certain Events.  In case: (i) the Company shall take a
record of the holders of its Common Stock for the purpose of entitling them to
receive any dividend or other distribution, or any right to subscribe for or
purchase any shares of stock of any class or any other securities, or to receive
any other right, or (ii) of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation, or
(iii) of any voluntary dissolution, liquidation or winding-up of the Company,
then, and in each such case, the Company will mail or cause to be mailed to the
Lender a notice specifying, as the case may be, (A) the date on which a record
is to be taken for the purpose of such dividend, distribution or right, and
stating the amount and character of such dividend, distribution or right, or (B)
the date on which such reorganization, reclassification, consolidation, merger,
conveyance, dissolution, liquidation or winding-up is to take place, and the
time, if any is to be fixed, as of which the holders of record of Common Stock
shall be entitled to exchange their shares of Common Stock) for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be mailed at least 15 days prior to the record date therein
specified.
 
5.              Compliance with Securities Laws.  The Lender, by acceptance
hereof, agrees, represents and warrants that this Note and any Conversion Shares
are being acquired for investment, that the Lender has no present intention to
resell or otherwise dispose of all or any part of this Note or any Conversion
Shares, and that the Lender will not offer, sell or otherwise dispose of all or
any part of this Note or any Conversion Shares except under circumstances which
will not result in a violation of the Federal Securities Act of 1933, as
amended, or applicable state securities laws.  The Company may condition any
transfer, sale, pledge, assignment or other disposition on the receipt from the
party to whom this Note is to be so transferred or to whom Conversion Shares are
to be issued or so transferred, of any representations and agreements requested
by the Company in order to permit such issuance or transfer to be made pursuant
to exemptions from registration under federal and applicable state securities
laws.  Upon conversion of this Note, the holder hereof shall, if requested by
the Company, confirm in writing such holder’s investment purpose and acceptance
of the restrictions on transfer of the Conversion Shares, as well as any
representations and agreements requested by the Company in order to permit the
issuance of Conversion Shares to be made pursuant to exemptions from
registration under federal and applicable state securities laws.
 
6.              Successors and Assigns: Assignment.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.  Nothing in this Note, express or implied,
is intended to confer upon any party, other than the parties hereto and their
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Note, except as expressly provided herein.  The Company may
not assign this Note or any of the rights or obligations referenced herein
without the prior written consent of Lender.
 
 
2

--------------------------------------------------------------------------------

 
7.              Governing Law.  This agreement is entered into in Orange County,
California, and shall be construed in accordance with and governed by the laws
of the State of California applicable to contracts made and to be performed in
California.  Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.
 
8.              Notices.  For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given as of the date if delivered in person,
on the next business day, if sent by a nationally recognized overnight courier
service, and on the second business day if mailed by registered mail, return
receipt requested, postage prepaid, addressed as follows:
 
 
If to the Company:
Location Based Technologies, Inc.

 
38 Discovery – 150

 
Irvine, CA 92618

 
Facsimile Number:  (714) 200-0287

 
E-mail:  dave@pocketfinder.com

 
 
If to Lender:
Greggory S. Haugen
3320 Fox Street
Orono, MN  55356
Email:  gregg.haugen@gmail.com

                              
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.
 
9.              Miscellaneous Provisions.
 
a.           No provision of this Note may be waived, amended, discharged,
modified, changed, or terminated except upon the written consent of the Company
and Lender.  Neither the failure on the part of the Lender in exercising any
right or remedy, nor any single or partial exercise of any other right or
remedy, shall operate as a waiver.  The acceptance by the Lender of any payment
hereunder which is less than payment in full of all amounts due and payable at
the time of such payment shall not constitute a waiver of the right to exercise
any of the options hereunder at that time or at any subsequent time.
 
 
3

--------------------------------------------------------------------------------

 
b.           The Company hereby waives diligence, presentment, demand for
payment, notice of dishonor, notice of non-payment, protest, notice of protest,
and any and all other demands in connection with the delivery, acceptance,
performance, default or enforcement of this Note.
 
c.           The Company agrees to reimburse the Lender upon written demand for
all reasonable attorneys’ fees and legal expenses incurred in connection with
the Lender’s enforcement of the obligations of the Company hereunder.  The
obligations of the Company under this Section 9(c) shall survive any termination
of this Note.
 
d.           The headings have been inserted for convenience only and are not to
be considered when construing the provisions of this Agreement.
 
e.           This Promissory Note constitutes the entire understanding between
the parties hereto in respect of the terms of this Note by the Lender and by the
Company, superseding all negotiations, prior discussions, prior written, implied
and oral agreements, preliminary agreements and understandings with Company or
any of its officers, employees or agents.
 
IN WITNESS WHEREOF, the Company has executed this Promissory Note as of the date
first set forth above.
 
Company:
 
LOCATION BASED TECHNOLGIES, INC.
 

            By:
 
  By:
 
   
David M. Morse
   
Joseph F. Scalisi
   
CEO & Chairman  
   
CDO & Co-President
              Date: May 26, 2011   Date:  May 26, 2011  

 
                                                                                                                                                                                                                                                                                        
Lender:
 
By: ______________________________________
 
Printed Name: Mr. Greggory Haugen
 
Date: May 26, 2011


 
4

--------------------------------------------------------------------------------

 
Exhibit A


Notice of Conversion


The undersigned herby elects to convert $___________ of the principal and
$____________ of the interest due on the Promissory Note issued by Location
Based Technologies, Inc., on May 26, 2011 into shares of Common Stock of
Location Based Technologies, Inc. according to the conditions set forth in such
Note, as the date written below.


Date of Conversion: ____________________




Conversion Price: $0.20




Shares To Be Delivered: ________________




Signature: ___________________________


Printed Name: Greggory Haugen (the “Holder”)




Name on the Certificate (if different from above): _________________________




Mailing Address:                 ______________________


______________________


______________________



 